Exhibit 10.1

HEALTH CARE PROPERTY INVESTORS, INC.
2006 PERFORMANCE INCENTIVE PLAN
STOCK UNIT AWARD AGREEMENT

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of August 14,
2006 by and between Health Care Property Investors, Inc., a Maryland corporation
(together with its successors and assigns, the “Corporation”), and James F.
Flaherty III (the “Executive”).

W I T N E S S E T H

WHEREAS, pursuant to the Health Care Property Investors, Inc. 2006 Performance
Incentive Plan (the “Plan”), the Corporation has granted to the Executive
effective as of the date hereof (the “Award Date”), restricted stock units under
the Plan (the “Stock Unit Award” or “Award”), upon the terms and conditions set
forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Executive, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1.     Defined Terms.  As used herein, the following terms shall have the
meanings ascribed to them in that certain Employment Agreement by and between
the Corporation and the Executive, dated as of October 26, 2005 (the “Employment
Agreement”) and as in effect as of the date hereof, which definitions are
incorporated in full into this Agreement:  “Cause,” “Change in Control,”
“Covered Resignation,” “Date of Termination,” “Disability,” “Employment Period,”
“Good Reason,”  “Termination For Good Reason,” “Termination Other Than For
Cause” and “Termination Upon a Change in Control.”  Such meanings shall continue
to apply for purposes of this Agreement notwithstanding any termination of the
“Employment Period” of the Employment Agreement.  In addition, “Fair Market
Value” for purposes of this Agreement means the closing price of a share of
Common Stock as reported on the composite tape for securities listed on the New
York Stock Exchange or, if the Common Stock is not then traded on the New York
Stock Exchange, the closing price of a share of Common Stock on the principal
public exchange on which the Corporation’s Common Stock is then traded (the New
York Stock Exchange or such other exchange, as applicable, the “Exchange”) for
the date in question, or, if no sales of Common Stock were made on the Exchange
on that date, the average of the closing prices of a share of Common Stock for
the next preceding day and the next succeeding day on which sales of Common
Stock were made on the Exchange.  In the event the Common Stock is not then
traded on any public exchange, the Fair Market Value of the Common Stock will be
reasonably determined by the Administrator in a manner which does not impose
additional taxes, interest or penalties on the Executive pursuant to Section
409A of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”) and its implementing regulations (“Section 409A”).  For purposes of this
Agreement, “Pro-Rata Vesting Percentage” means the vesting percentage that would
apply on the Executive’s birthday that immediately follows the Severance Date
minus the vesting percentage that applies as of the Executive’s birthday that
immediately precedes the Severance Date multiplied by a fraction (not greater
than one), the numerator of which is the number of days from the Executive’s
birthday that immediately precedes the Severance Date through (and


--------------------------------------------------------------------------------




including) the Severance Date, and the denominator of which is 365; provided
that the Pro Rata Vesting Percentage shall be zero if the Severance Date
coincides with the Executive’s birthday.  For purposes of this Agreement,
“Severance Date” means the last day the Executive is employed by the Corporation
or its Subsidiaries (regardless of the reason for such termination of the
Executive’s employment), which if the Employment Period is in effect shall not
be earlier than the Date of Termination.  Capitalized terms used herein and not
otherwise defined herein shall have the meaning assigned to such terms in the
Plan.

2.     Grant.  Subject to the terms of this Agreement, as of the date of this
Agreement, the Corporation hereby grants to the Executive a Stock Unit Award
with respect to an aggregate of 219,000 stock units (subject to increase for any
dividend equivalents to be credited pursuant to Section 5(b) hereof and to
adjustment as otherwise provided in Section 7.1 of the Plan and/or Section 9 of
this Agreement) (the “Stock Units”).  As used herein, the term “stock unit”
shall mean a non-voting unit of measurement which is deemed for bookkeeping
purposes to be equivalent to one outstanding share of the Corporation’s Common
Stock (subject to adjustment as provided in Section 7.1 of the Plan and/or
Section 9 hereof) solely for purposes of the Plan and this Agreement.  The Stock
Units shall be used solely as a device for the determination of the payment to
eventually be made to the Executive if such Stock Units vest pursuant to Section
3 or Section 8 hereof.  The Stock Units shall not be treated as property or as a
trust fund of any kind.

3.     Vesting.  Subject to Section 8 and Section 9, the Award shall vest with
respect to the applicable percentage of the total number of Stock Units (as
increased by any dividend equivalents credited (or to be credited) pursuant to
Section 5(b) hereof) (with such total number subject to adjustment under
Section 7.1 of the Plan and/or Section 9 hereof) subject to the Award on the
Executive’s attainment of each age set forth in the table below (with such
percentage increased by the Pro-Rata Vesting Percentage in the event the
Executive’s Severance Date occurs after, but not before, Executive’s attainment
of age 55):

Age

 

Percentage of Units
That Vest

 

55

 

14

%

56

 

19

%

57

 

26

%

58

 

34

%

59

 

43

%

60

 

54

%

61

 

62

%

62

 

70

%

63

 

79

%

64

 

89

%

65

 

100

%

 

The vesting percentages set forth in the preceding table (as increased by any
applicable Pro-Rata Vesting Percentage) are not cumulative and are aggregate
vesting percentages that take into account all prior vesting.  For the avoidance
of doubt, each percentage above shall be increased by any applicable Pro-Rata
Vesting Percentage.  Thus, if the Executive terminated employment when he was 55
1/2, the total percentage of vested Stock Units would be 16.5%.  Once vested,
whether pursuant to this Section 3 or Section 8 hereof, the vested Stock Units
shall be non-forfeitable.

2


--------------------------------------------------------------------------------




4.     Continuance of Employment.  Except for any accelerated vesting expressly
provided for in Section 8 in the circumstances referred to therein and except
for application of any applicable Pro-Rata Vesting Percentage, the vesting
schedule requires continued employment or service through each applicable
vesting date as a condition to the vesting of the applicable installment of the
Award and the rights and benefits under this Agreement.  Except for application
of any applicable Pro-Rata Vesting Percentage, employment or service for only a
portion of a vesting period, even if a substantial portion, will not entitle the
Executive to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Section 8 below or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Executive’s status as an
employee at will who is subject to termination without cause, confers upon the
Executive any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Executive’s other compensation or benefits.  Nothing in this paragraph, however,
is intended to adversely affect any independent contractual right of the
Executive without his consent thereto.

5.     Dividend and Voting Rights.

(a)           Limitations on Rights Associated with Units.  The Executive shall
have no rights as a stockholder of the Corporation, no dividend rights (except
as expressly provided in Section 5(b) with respect to dividend equivalent
rights) and no voting rights, with respect to the Stock Units and any shares of
Common Stock underlying or issuable in respect of such Stock Units until such
shares of Common Stock are actually issued to and held of record by the
Executive.  No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date the stock certificate
should be issued pursuant to Section 7 hereof.

(b)           Dividend Equivalent Rights Distributions.  As of any date that the
Corporation pays an ordinary cash dividend on its Common Stock, the Corporation
shall credit the Executive with an additional number of Stock Units equal to (i)
the per share cash dividend paid by the Corporation on its Common Stock on such
date, multiplied by (ii) the total number of Stock Units (including any dividend
equivalents previously credited hereunder) (with such total number adjusted
pursuant to Section 7.1 of the Plan and/or Section 9 hereof) subject to the
Award as of the related dividend payment record date, divided by (iii) the Fair
Market Value of a share of Common Stock on the date of payment of such
dividend.  Any Stock Units credited pursuant to the foregoing provisions of this
Section 5(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original Stock Units to which they relate. 
No crediting of Stock Units shall be made pursuant to this Section 5(b) with
respect to any Stock Units which, as of such record date, have either been paid
pursuant to Section 7 or terminated pursuant to Section 8.  Not less frequently
than once per annum, the Corporation shall provide the Executive with a
statement of the total number of Stock Units which are subject to this Award.

3


--------------------------------------------------------------------------------




6.     Restrictions on Transfer.  Neither the Stock Unit Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.  The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.

7.     Timing and Manner of Payment of Stock Units.  Subject to Section 22
hereof, the Stock Units subject to this Award (including any dividend
equivalents credited (or to be credited) pursuant to Section 5(b) hereof) that
have vested in accordance with the terms hereof as of the Severance Date shall
be distributed to the Executive on or as soon as administratively practical
after the Severance Date; provided, however, as follows: (1) except in the case
of the Executive’s death, if at the time of the Severance Date the Executive is
a “specified employee,” as defined in Section 409A(a)(2)(B)(i), such
distribution shall not be made until one day after the sixth month anniversary
of the Severance Date (or, if later, the time specified in clause (3) below);
(2) if the Executive’s employment is terminated due to Disability and such
Disability satisfies the requirements of Section 409A(a)(2)(C), then (subject to
clause (3) below) such payment may be made promptly following the Severance Date
without regard to whether the Executive was a “specified employee” at such time;
and (3) to the extent no additional taxes, interest or penalties would be
imposed on the Executive pursuant to Section 409A, if the Corporation reasonably
anticipates that the Corporation’s federal income tax deduction with respect to
the payment of the Stock Units to the Executive would be limited or eliminated
by application of Section 162(m) of the Code, payment of the Stock Units shall
be made on the earliest date at which the Corporation reasonably anticipates
that such deduction for such payment will not be limited or eliminated by
application of Section 162(m) of the Code (but in no event later than as of
January 1st of the year following the year in which the Severance Date occurs). 
Payment of the vested Stock Units shall be made by delivery to the Executive of
a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion) equal to the number of Stock
Units being paid (provided that the Corporation shall pay any fractional share
in cash).  The Executive shall have no further rights with respect to any Stock
Units that are paid or that terminate pursuant to Section 8.

8.     Effect of Termination of Employment or Change in Control.

(a)   Termination of Unvested Units.  On the Severance Date, the Executive’s
Stock Units shall terminate to the extent such units have not theretofore become
vested pursuant to Section 3 and do not vest in connection with the termination
of the Executive’s employment pursuant to the following subsections of this
Section 8.  If any unvested Stock Units are terminated hereunder, such Stock
Units shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Corporation and
without any other action by the Executive, or the Executive’s beneficiary or
personal representative, as the case may be.  In no event shall accelerated
vesting be triggered pursuant to both Sections 8(b) and 8(c).  In the event both
Sections 8(b) and 8(c) would otherwise apply, Section 8(c) shall control.  In no
event shall the number of Stock Units that are vested as of the termination of
the Executive’s employment be less than the number that would have theretofore
vested pursuant to Section 3 had neither Section 8(b) nor Section 8(c) applied.

4


--------------------------------------------------------------------------------




(b)   Acceleration of Vesting on Certain Terminations of Employment.  In the
event that the Executive’s employment by the Corporation or one of its
Subsidiaries is terminated by the Corporation without Cause (including a
Termination Other Than for Cause), by the Executive for Good Reason (including a
Termination For Good Reason), or due to the Executive’s death or Disability, the
Award shall be deemed vested as of the Severance Date with respect to the
applicable percentage of the total number of Stock Units (including any dividend
equivalents credited (or to be credited) pursuant to Section 5(b) hereof) (with
such total number subject to adjustment under Section 7.1 of the Plan and/or
Section 9 hereof) subject to the Award set forth in the table below based on the
Executive’s age as of the Severance Date (with such percentage increased by any
applicable Pro-Rata Vesting Percentage):

Age

 

Percentage of Units
Deemed Vested

 

49

 

8

%

50

 

10

%

51

 

13

%

52

 

16

%

53

 

20

%

54

 

24

%

55

 

28

%

56

 

32

%

57

 

37

%

58

 

42

%

59

 

48

%

60

 

54

%

61

 

62

%

62

 

70

%

63

 

79

%

64

 

89

%

65

 

100

%

 

The vesting percentages set forth in the preceding table (as increased by any
applicable Pro-Rata Vesting Percentage) are not cumulative and are aggregate
vesting percentages that take into account all prior vesting (i.e., the vested
percentage includes, and is not in addition to, any vesting of the Stock Units
that had theretofore occurred pursuant to Section 3).  For the avoidance of
doubt, each percentage above shall be increased by any applicable Pro-Rata
Vesting Percentage.  Thus, if the Executive terminated employment when he was 55
1/2, the total percentage of vested Stock Units would be 30%.  Any additional
Stock Units subject to the Award required to vest pursuant to this Section 8(b)
in connection with the termination of the Executive’s employment shall be deemed
vested as of the Executive’s Severance Date.

5


--------------------------------------------------------------------------------




(c)   Acceleration in Connection with a Termination In Connection with a Change
in Control.  In the event that the Executive’s employment by the Corporation or
one of its Subsidiaries is terminated pursuant to a Termination Upon a Change in
Control (including a Covered Resignation) or if the Employment Period is not in
effect, pursuant to a termination without Cause by the Company or a termination
for Good Reason by the Executive, in both cases upon or within two years
following the Change in Control, or pursuant to resignation by the Executive for
any reason within the 30-day period following the first anniversary of the
Change in Control, or, whether or not the Employment Period is in effect, the
Executive’s employment is terminated pursuant to a Termination Other Than for
Cause within the 90-day period preceding the Change in Control, the Award shall
be deemed vested as of the date of such termination (i.e., the Severance Date)
with respect to the applicable percentage of the total number of Stock Units
(including any dividend equivalents paid pursuant to Section 5(b) hereof) (with
such total number subject to adjustment under Section 7.1 of the Plan and/or
Section 9 hereof) subject to the Award set forth in the table below based on the
Executive’s age as of the Severance Date (with such percentage increased by any
applicable Pro-Rata Vesting Percentage):

Age

 

Percentage of Units
Deemed Vested

 

49

 

14

%

50

 

17

%

51

 

20

%

52

 

24

%

53

 

28

%

54

 

32

%

55

 

36

%

56

 

41

%

57

 

46

%

58

 

53

%

59

 

61

%

60

 

69

%

61

 

77

%

62

 

86

%

63

 

91

%

64

 

95

%

65

 

100

%

 

The vesting percentages set forth in the preceding table (as increased by any
applicable Pro-Rata Vesting Percentage) are not cumulative and are aggregate
vesting percentages that take into account all prior vesting (i.e., the vested
percentage includes, and is not in addition to, any vesting of the Stock Units
that had theretofore occurred pursuant to Section 3).  For the avoidance of
doubt, each percentage above shall be increased by any applicable Pro-Rata
Vesting Percentage.  Thus, if the Executive terminated employment when he was 55
1/2, the total percentage of vested Stock Units would be 38.5%.  Any additional
Stock Units subject to the Award required to vest pursuant to this Section 8(c)
in connection with the termination of the Executive’s employment shall be deemed
vested as of the Executive’s Severance Date.   In addition, if a successor to
all or substantially all of the business and/or assets of the Corporation fails
to assume this Agreement, the Executive shall be deemed to have vested in the
Stock Units subject to this Award with respect to such percentage of Stock Units
that would have vested if his employment had been terminated pursuant to this
Section 8(c) as of the Change in Control.

6


--------------------------------------------------------------------------------




9.     Adjustments Upon Specified Events.  The Administrator may accelerate the
vesting of the Stock Units in such circumstances as it, in its sole discretion,
may determine.  In addition, upon the occurrence of the events relating to the
Corporation’s stock contemplated by Section 7.1 of the Plan (including, without
limitation, an extraordinary cash dividend on such stock), the Administrator
shall make adjustments in the number of Stock Units then outstanding and the
number and kind of securities or other property that may be issued in respect of
the Stock Unit Award in order to keep the Executive in the same economic
position.  No such adjustment shall be made with respect to any ordinary cash
dividend for which dividend equivalents are credited pursuant to Section 5(b).

10.  Tax Issues.  Upon any distribution of shares of the Common Stock in respect
of the Stock Units, the Corporation shall reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then Fair Market Value, required to satisfy any tax withholding
obligations the Corporation or a Subsidiary may have with respect to such
distribution at the minimum applicable withholding rates; provided, however,
that in the event such reduction of shares would not be in compliance with
applicable law or that any payment of the Stock Units is not made in the form of
shares of the Common Stock, the Executive shall, at his option, have the right
to either (a) pay or provide for payment in cash of the amount of any taxes that
the Corporation or a Subsidiary may be required to withhold with respect to such
payment and/or distribution, or (b) have the Corporation or Subsidiary deduct
from any amount payable to the Executive the amount of any taxes which the
Corporation or Subsidiary may be required to withhold with respect to such
payment and/or distribution.

11.  Notices.  All notices and other communications under this Agreement shall
be in writing and shall be given (i) when personally delivered to the recipient
(provided a written acknowledgement of receipt is obtained), (ii) three days
after mailing by first class mail, postage pre-paid, certified or registered
with return receipt requested or (iii) one day after being sent by a nationally
recognized overnight courier (provided that a written acknowledgement of receipt
is obtained by the overnight courier), to the party concerned at the address
indicated below:

If to the Corporation:

Health Care Property Investors, Inc.

3760 Kilroy Airport Way, Suite 300

Long Beach, California 90806

Attention:  General Counsel

If to the Executive:

To the most recent home address in the Corporation’s records.

Any party may change such party’s address for notices by notice duly given
pursuant to this Section 11.

7


--------------------------------------------------------------------------------




12.  Plan.  The Award and all rights of the Executive under this Agreement are
subject to, and the Executive agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by reference.  In
the event of a conflict or inconsistency between the terms and conditions of
this Agreement and of the Plan, the terms and conditions of this Agreement shall
govern.  The Executive acknowledges having read and understood the Plan and this
Agreement.  Unless otherwise expressly provided in other sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Administrator do not (and shall not be deemed to) create any rights in the
Executive unless such rights are expressly set forth herein or are otherwise in
the sole discretion of the Administrator so conferred by appropriate action of
the Administrator under the Plan after the date hereof.

13.  Entire Agreement.  This Agreement and the Plan, together with the
provisions of the Employment Agreement incorporated herein, constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof (other
than the Employment Agreement).  Any and all modifications to this Agreement
must be in writing and signed by the party against whom enforcement of such
modification is sought.  With respect to any provision of the Employment
Agreement that is incorporated herein, any references in such provision to
“Officer” and “this Agreement” shall refer to the Executive and this Agreement,
respectively.  The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.  Any waiver to be effective must be in writing,
specifically referring to the provision being waiver and signed by the party
against whom the waiver is being enforced.  Should a court or other body of
competent jurisdiction, including any arbitrator selected pursuant to Section
6(h)(i) of the Employment Agreement, determine that any provision of this
Agreement is invalid or unenforceable, such provision shall be adjusted rather
than voided, if possible, taking into account the intent of the parties when
they entered into this Agreement and all other provisions of this Agreement
shall be deemed valid and enforceable to the extent possible.

14.  Limitation on Executive’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Corporation as to amounts payable
and shall not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  The Executive shall have
only the rights of a general unsecured creditor of the Corporation with respect
to amounts credited and benefits payable, if any, with respect to the Stock
Units, and rights no greater than the right to receive the Common Stock as a
general unsecured creditor with respect to Stock Units, as and when payable
hereunder.

15.  Binding on Successors.  This Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of the parties, including their
heirs (in the case of the Executive), successors and assigns.  The rights and
obligations under this Agreement shall not be assignable by any party hereto
without the other party’s written consent; provided, however, that the
Corporation may assign this Agreement to any successor in connection with a
Change in Control.  Any successor entity to the Corporation (or, in the case of
a Change in Control pursuant to a sale of the Corporation’s assets, by the buyer
of such assets), shall agree in writing to discharge and perform all the
promises, covenants, duties, and obligations of the Corporation hereunder.

8


--------------------------------------------------------------------------------




16.  Dispute Resolution.  Any dispute regarding this Agreement shall be
submitted to mandatory, binding arbitration. The arbitration shall be conducted
in accordance with the provisions respecting arbitration set forth in the
Employment Agreement.  Sections 6(h)(iii) and Section 6(q) of the Employment
Agreement shall apply as to any fees incurred in connection with any such
arbitration, provided that any reference to “Officer” in such provision shall be
deemed to refer to the Executive or his beneficiary, as the case may be.

17.  Representations. The Corporation represents and warrants to the Executive
that (i) the execution, delivery and performance of this Agreement by the
Corporation has been fully and validly authorized by all necessary corporate
actions, (ii) the officer signing this Agreement on behalf of the Corporation is
duly authorized to do so, (iii) the execution, delivery and performance of this
Agreement does not violate any applicable law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document to which the
Corporation is a party or by which it is bound, and (iv) upon execution and
delivery of this Agreement by the parties, it shall be a valid and binding
obligation of the Corporation, enforceable against the Corporation in accordance
with its terms.

18.  No Mitigation/No Offset.  The Executive shall not be required to mitigate
the amount of any payment or benefit provided for hereunder, nor shall the
amount of any such payment or benefit be reduced by any compensation earned by
the Executive as the result of employment by another employer or
self-employment, by retirement benefits or by offset against any claim or amount
claimed to be owed by the Executive to the Corporation or any Subsidiary, or
otherwise.

19.  Counterparts.  This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

20.  Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

21.  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

22.  Construction.  The Corporation and the Executive agree to cooperate and
work together in good faith to timely amend this Agreement to the extent
necessary to avoid any additional tax, interest or penalties imposed by Section
409A on the Executive  In the event that the Executive and the Corporation do
not agree as to the necessity, timing or nature of a particular amendment
intended to satisfy Section 409A, reasonable deference will be given to the
Executive’s reasonable interpretation of such provisions.

23.  Legal Counsel; Mutual Drafting.  Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice.  Each party has
cooperated in the drafting, negotiation and preparation of this Agreement. 
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language.  The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

[Remainder of page intentionally left blank]

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Executive has hereunto set his
hand as of the date and year first above written.

HEALTH CARE PROPERTY
INVESTORS, INC.,
a Maryland corporation

 

EXECUTIVE

 

 

 

 

 

/s/ James F. Flaherty III

 

By:

/s/ Edward J. Henning

 

 

Signature

 

 

 

Print Name: Edward J. Henning

 

 

 

 

James F. Flaherty III

 

Its: Senior Vice President, General Counsel
and Corporate Secretary

 

Print Name

 

10


--------------------------------------------------------------------------------